344 S.W.3d 887 (2011)
STATE of Missouri, Respondent,
v.
Crystal CALDWELL, Appellant.
No. ED 94932.
Missouri Court of Appeals, Eastern District, Division Five.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 8, 2011.
Irwin M. Roitman, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Crystal Caldwell (Defendant) appeals from the judgment of the Circuit Court of Lincoln County, following a jury trial, convicting of abuse of a child. Defendant contends that the trial court erred by denying her motion for judgment of acquittal because there was no substantial evidence which proved beyond a reasonable doubt that Defendant abused S.C. (Victim).
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in denying Defendant's motion for judgment of acquittal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).